Citation Nr: 1030404	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for generalized anxiety 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to service connection for lung cancer, to include 
as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran and his wife



ATTORNEY FOR THE BOARD

J. Schulman


INTRODUCTION

The Veteran had active service from April 1946 until April 1949.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.  The Veteran's claims folder is now serviced by the 
RO in Detroit, Michigan.  

The Veteran appeared and gave testimony before the Board in March 
2010.  A transcript of that hearing is of record.

Following the RO's rating decision in June 2008, the Veteran 
submitted a notice of disagreement appealing from eight separate 
issues.  After the issuance of a statement of the case in 
November 2008, the Veteran filed a VA Form-9 in January 2009 
indicating that he wished to perfect an appeal for all eight 
issues.  He subsequently, however, sent VA a second Form-9 in 
February 2009 clarifying that he was only appealing the issues of 
entitlement to an increased rating for his service connected 
generalized anxiety disorder, and entitlement to service 
connection for lung cancer.  The Veteran confirmed at his 
personal hearing in March 2010 that the only issues on appeal are 
as set forth on the title page of this decision.  Accordingly, 
these issues are the only remaining issues on appeal and under 
the jurisdiction of the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for lung cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Generalized anxiety disorder has been productive of 
deficiencies in the areas of thinking, judgment, and family 
relations; a Global Assessment of Functioning score of 55 is 
assigned based upon his impairment.


CONCLUSION OF LAW

Criteria for a disability rating of 70 percent for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.130, Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2008 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal. The March 2008 letter also informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  Moreover, in a hearing 
before the undersigned, the Veteran was informed that it was 
incumbent upon him to submit any potentially relevant evidence in 
his possession which may support his claim, and additional 
sources of such information were discussed.  This action 
supplements VA's compliance with the VCAA and satisfies 38 C.F.R. 
§ 3.103.  Based on the foregoing, adequate notice was provided to 
the Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
his claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records and service personnel records 
have been obtained, as have records of private and VA treatment.  
Furthermore, the Veteran was afforded a VA examination in April 
2008, during which the examiner was provided the Veteran's claims 
file for review, took down the Veteran's history, considered lay 
statements offered by the Veteran, and reached conclusions based 
on the examination that are consistent with the record.  The 
examination is found to be adequate for rating purposes because 
it was based upon all facts known at that time and the opinions 
rendered are supported by complete rationale.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claims are also of 
record, including testimony provided at a March 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, 
the Board will now turn to the merits of the Veteran's claims.

Rating on Appeal

The Veteran is seeking an increased rating for his service 
connected generalized anxiety disorder, currently rated as 50 
percent disabling, as he contends that he is easily confused 
unable to attend to his affairs without the assistance of his 
wife.  Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the Veteran's generalized anxiety 
disorder has not significantly changed during the period on 
appeal, and a uniform evaluation is warranted.
 
In the rating decision on appeal, the Veteran's evaluation of 50 
percent for generalized anxiety disorder was confirmed and 
continued, as effective October 24, 2001.  The Veteran's 
disability is evaluated under the general rating formula for 
mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or 
Code) 9400.  Under this general rating formula, a 50 percent 
evaluation is provided for on evidence of occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. §4.130, DC 9400 (2009).

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

A showing of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name warrants a 100 
percent rating.  Id.

In evaluating the Veteran's level of disability, the Board has 
considered the Veteran's Global Assessment of Functioning (GAF) 
scores as one component of his overall disability picture.  GAF 
is a scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

GAF scores of 51 to 60, which are relevant to the immediate 
appeal, represent moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Id.

The Veteran complained of memory problems in August 2007.  On 
evaluation, he demonstrated psychomotor retardation and his 
grooming was described as "not good."  The Veteran had 50 
percent eye contact, affect was flat and his mood was depressed.  
His wife reported that the Veteran usually sat in a single chair 
for the entire day.  The assessment was of worsening depression, 
though it was noted as "somewhat odd" that the Veteran's 
appetite seemed to be intact.

In October 2007, the Veteran underwent neuropsychological 
evaluation by a private psychologist regarding potential 
cognitive and functional decline.  The Veteran indicated that 
since 2005, he had experienced an increase in memory and word-
finding difficulties, that he did not comprehend what he read, 
and that he frequently got lost when by himself.  On examination, 
the Veteran was oriented to place and situation but was unable to 
identify the date or day.  He could not spell the word "world" 
backwards but his expressive language was coherent and organized.  
When compared to 2005 findings, the Veteran demonstrated a 
decline in performance on both immediate and delayed visual 
memory tasks.   His short-term memory was moderately impaired, 
but delayed auditory memory was severely impaired.  The Veteran's 
mood was described as dysphoric.

On VA examination in April 2008, the Veteran was clean, neatly 
groomed and casually dressed.  His speech was spontaneous, affect 
was full, and was oriented to person, place and time.  The 
Veteran was unable to do "serial 7's" or to spell a word 
forward and backwards.  His thought process was racing, loose of 
associations, circumscribed and tangential.  The Veteran reported 
being easily startled when sleeping and endorsed having 
nightmares.  He had no hallucinations or suicidal thoughts, and 
did not exhibit inappropriate behavior.  The Veteran did, 
however, like to "have things a certain way and if something is 
out of place he becomes more anxious.  This is compounded by 
memory problems since he forgets where he places things."  With 
regard to his memory, remote memory was mildly impaired, but 
impairment of recent and immediate memory was severe.  The 
Veteran's symptoms affected thinking, judgment, and family 
relations in so far as he will avoid family gatherings and 
isolates himself from others.  In concluding that the Veteran's 
GAF score was 55, the examiner stated that the Veteran had 
serious symptoms such as depression, panic attacks and social 
impairment in addition to the memory deficits described.

In a statement received in September 2008, the Veteran's 
grandchild indicated that the Veteran was unable to complete 
tasks correctly unless reminded numerous times.  He was described 
as becoming easily irritated by his three young great-
grandchildren and avoidant of family members who lived less than 
five miles of his own home.

It is important to note at this juncture that it is the defined 
and consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts shown 
in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 4.3.

After a careful review of the evidence as outlined above and 
resolving all doubt in the Veteran's favor, the Board finds the 
Veteran's generalized anxiety disorder to be 70 percent 
disabling.  The record shows that the Veteran's ability to 
maintain family relationships is limited and he is quick to 
startle.  He also has some symptoms of obsessional rituals and 
thoughts.  Most probative of his current condition is evidence 
that his wife must attend to many of his needs of daily living.  
Furthermore, the Veteran's most recent VA examination showed 
deficiencies in thinking, judgment, and family relations.  
Consequently, the Board finds that the symptoms as described in 
the record more closely approximate those of the 70 percent 
rating, but no higher.  The Board recognizes that the Veteran has 
some severe memory deficiencies; however, he does not have total 
occupational or social impairment solely as a result of his 
generalized anxiety disorder.  He has shown no signs of 
hallucinations, and his thought process, though slow at times, is 
not grossly impaired.  Furthermore, the Veteran's GAF score of 55 
is reflective of only moderate symptoms and indicates that a 100 
percent evaluation is not warranted.  As such, a 70 percent 
rating is granted on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted because the schedular rating criteria adequate 
contemplate the Veteran's symptoms.  Consequently, the Board 
finds that the evaluation assigned in this decision adequately 
reflects the clinically established impairments experienced by 
the Veteran.

ORDER

An evaluation of 70 percent for generalized anxiety disorder is 
granted subject to the controlling regulations applicable to 
payment of monetary benefit.


REMAND

The Veteran claims to have been exposed to radiation during 
service and that such radiation caused his currently diagnosed 
lung cancer.  A "radiation exposed Veteran" is one who, while 
serving on active duty or on active duty for training or inactive 
duty for training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to include service in a 
capacity which, if performed as an employee of the Department of 
Energy would qualify the individual as a member of the Special 
Exposure Cohort under § 3621(14) of the Energy Employees 
Occupational Illness Compensation Program Act of 2000.  See 38 
C.F.R. § 3.309 (2009).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of 
the pharynx; (v) cancer of the esophagus; (vi) cancer of the 
stomach; (vii) cancer of the small intestine; (viii) cancer of 
the pancreas; (ix) multiple myelomas; (x) lymphomas (except 
Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer 
of the gall bladder; (xiii) primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) cancer of the 
salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial 
alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2) (2009).  
38 C.F.R. § 3.311 provides instruction in the development of 
claims based on exposure to ionizing radiation, which directs 
that "radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
aforementioned diseases set forth at 38 C.F.R. § 3.309 (d)(2).

In this case, VA has made efforts to confirm that the Veteran was 
exposed to ionizing radiation during service.  In fact, numerous 
inquiries have been made and the United States Air Force Master 
Radiation Exposure Registry has indicated that no dosimeter 
information may be located for the Veteran.  Additionally, the 
Air Force Safety Center reviewed the Veteran's official personnel 
records and determined that the record contains no evidence that 
the Veteran held duties with radioactive nuclear weapon 
components or received other work-related exposures to ionizing 
radiation.  Accordingly, the Board concludes that the Veteran was 
not exposed to ionizing radiation so as to trigger presumptive 
service connection under 38 C.F.R. § 3.309.

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
Veteran is found not to be entitled to a regulatory presumption 
of service connection for any given disability, the claim must 
nonetheless be reviewed to determine whether service connection 
can be established on a direct basis.  See Combee v. Brown, 34 F. 
3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not 
only determine whether the Veteran has a disability that is 
recognized by VA as being etiologically related to exposure to 
ionizing radiation, but must also determine whether the 
disability is otherwise the result of active service.

In addition to endorsing exposure to radiation, the Veteran has 
claimed that following the end of World War II, he participated 
in the dismantling and disposal of bombs and warheads off the 
coast of Hawaii.  The Board notes that according to his personnel 
records, the Veteran's principal duties included time as an 
ammunitions supply technician at "HpSp Pacific Air Depot," and 
that he was stationed, at times, in Hawaii.  Thus, his assertions 
appear to be consistent with his military occupational specialty.  
Consequently, the Board finds that additional development is 
necessary to determine the types of exposures this Veteran may 
have experienced, if possible, as a result of his work as an 
ammunitions supply technician at the close of World War II.

In a November 2008 statement, the Veteran's private treating 
physician indicated that, in regard to his purported exposure to 
toxic substances in the South Pacific following World War II, 
"[i]t is possible that such exposure may have involved 
carcinogenic agents and might have contributed to [the Veteran's] 
lung cancer."  The physician went on to admit that he had "no 
expertise in the epidemiology of these disease or cancers, only 
in the treatment."  Thus, the opinion raises a possibility of a 
nexus between the currently diagnosed lung cancer, but does not 
provide the level of evidentiary certainty (50 percent probable) 
required for a grant of service connection.

The Federal Circuit has rejected the proposition that "medical 
examinations are to be routinely and virtually automatically 
provided to all veterans in disability cases involving nexus 
issues."  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court of Appeals for 
Veterans Claims (Court) has stated that element (3) establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, in spite of the physician's lack of specific 
epidemiological background, the Board finds that his statement 
"indicates" that there "may" be a nexus between the Veteran's 
lung cancer and in-service exposures.   Thus, notwithstanding the 
Veteran's admission of a forty-five year history of smoking, an 
examination and medical opinion are required to determine if 
service connection for lung cancer is warranted on a direct 
basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran's claims file should be 
provided to the appropriate personnel to 
render an administrative finding as to the 
types of chemical exposures a person with the 
Veteran's military occupation may have 
experienced at the time of his service.  The 
finding should include reference to the 
Veteran's specific assertions regarding 
exposure to weaponry in Hawaii.

2.  After obtaining the administrative 
finding, provide the Veteran's entire claimed 
file to the appropriate VA medical examiner 
to determine if, based upon exposures during 
service, it is at least as likely as not that 
the Veteran's lung cancer is related to in-
service activities.  For the purposes of such 
reporting, the examiner is to assume that the 
Veteran was, in fact, exposed to chemicals 
identified by VA's administrative finding.  
The examiner should comment on the Veteran's 
extensive history of smoking and lack of 
findings of radiation exposure.  All opinions 
expressed must be supported by complete 
rationale.  If a physical examination is 
determined to be necessary, schedule such an 
examination.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


